The judgment of the court was pronounced by
Etjstis, C. J.
Th>. plaintiff claims to be the owner of an undivided half of a tract of land, in the parish of Madison, described in the petition, by virtue of a sheriff’s sale made of the property of John S. Gooch, on the 23d day of October, 1841, by virtue of an execution issued on a judgment rendered in a suit of the plaintiff against John S. Gooch, instituted in the court of the ninth judicial district. The suit was commenced by attachment against Gooch, an absentee, who appeared and pleaded; and at the sheriffs sale the plaintiff became the purchaser of the land in question.
The defendant, who was the co-proprietor of Gooch, being the owner of the other half of the tract of land, under a title which is undisputed, is the defendant in possession; and to the petition of the plaintiff answers that, he is the owner of the land claimed in the petition. He derives his title from the succession of Charles Johnson, under a probate sale of the effects of his succession, made on the 20th of June, 1840. Charles Johnson purchased Gooch’s interest in the land, by an act under private signature from Gooch himself, dated the 1st of March, 1836. There is no question made as to Gooch’s possession, which was complete, in the person of his co-proprietor, until Johnson’s purchase, in March, 1836, since which time the possession of Johnson and of the defendant has been public and uninterrupted. Gooch never resided in Louisiana. The sous seing privé from Gooch to Johnson, never was recorded.
The plaintiff bases his right to attach, and hold under the sheriff’s sale, the property in question, on the non-recording of this instrument, under several decisions of the late Supreme Court. Brassac v. Ducros, 4 Rob. 339, is the most recent case, and by far the most favorable to his view of the subject, of those cited by him.
The distinction between those cases and this, is obvious. In this case the *250property is not in the possession of the party under an unrecorded title, but m that of a bond fide purchaser at a judicial sale, whose title stands upon the public records. Briscoe's title is recorded, and was recorded before the institution of the suit by the plaintiff under which he purchased, which was commenced in Dec. 1840. It may be conceded that, under the decisions cited, the sous seing jprivc had no effect between the parties, adversely to creditors; but they gave it effect. They permitted Johnson publicly to hold the property, without interruption, until his death, under the act under private signature, and thus, by their own act, gave it effect. At the public sale of the effects of his succession it was adjudicated to the defendant, who paid for it. The plaintiff might, or not, have taken advantage of the non-recording when the property belonged to the party, who may be considered in default in not recording his title; but to permit him to disturb a bond fide purchaser, who holds under a recorded title, would be pushing the registry laws beyond their policy and intendment. The object of these laws is, to make apparent the ownership of property, and whenever the ownership appears on the public records by proper titles, that object is attained; notice is thereby given, and no person can be deceived as to who is the owner. There is neither reason, nor sound policy in the contrary interpretation. We determine this case on this point alone, without reference to the doctrine supposed to be established by the decisions cited. We have not the opportunity at present to examine them with that care, which would enable us to come to any conclusion as to their extent and operation, as rules on this important subject. It having been admitted that, Briscoe purchased at a judicial sale of the properly of the succession of Johnson, we assume that it was regularly made, and that in relation to it omnia rit& acta esse.
The judgment is reversed, and judgment rendered for the defendant, with costs in both courts.